       Case 1:20-cv-00505-NONE-JLT Document 26 Filed 09/18/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL BRASHEAR, et al.,          )                  No.: 1:20-cv-0505 -NONE -JLT
                                        )
12            Plaintiffs,               )                  ORDER ADOPTING IN FULL THE FINDINGS
                                        )                  AND RECOMMENDATIONS GRANTING
13        v.                            )                  DEFENDANT’S MOTION TO COMPEL
                                        )                  ARBITRATION
14   HALLIBURTON ENERGY SERVICES, INC., )
                                        )                  (Doc. Nos. 10, 25)
15            Defendant.                )
                                        )
16                                      )

17          Plaintiffs Michael Brashear, Benito Contreras, Kenneth Dollar, Terry Foster, and Ricardo
18   Rodriguez seek to hold Halliburton Energy Services, Inc., liable for wage and hour violations under
19   California law. (See Doc. No. 1.) Halliburton asserts that plaintiffs agreed to arbitrate claims arising
20   out of their employment and moved to compel arbitration of all non-PAGA claims presented in the
21   complaint filed in this court. (Doc. No. 10.) Defendant’s motion to compel arbitration was referred to
22   the assigned magistrate judge for the preparation of findings and recommendations. (Doc. No. 16.)
23          The magistrate judge issued finding and recommendations that found plaintiffs were not
24   “transportation workers” and were therefore not exempt from the Federal Arbitration Act. (Doc. 25 at
25   6–10.) In addition, the magistrate judge concluded that plaintiffs and Halliburton had entered into valid
26   arbitration agreements, which encompassed the disputes at issue here. (See id. at 10–23.) Therefore,
27   the magistrate judge recommended Halliburton’s motion to compel arbitration be granted, and the
28   action be stayed while that arbitration is pending. (Id. at 24.)

                                                          1
       Case 1:20-cv-00505-NONE-JLT Document 26 Filed 09/18/20 Page 2 of 2



1           On August 11, 2020, the parties were given fourteen days to file any objections to the findings

2    and recommendations. (Doc. 25 at 25.) In addition, the parties were informed that “failure to file

3    objections within the specified time may waive the right to appeal the District Court’s order.” (Id.)

4    (citing Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th

5    Cir. 2014)). To date, no objections have been filed.

6           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

7    School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of the case.

8    Having carefully reviewed the file, the court finds the findings and recommendations are supported by

9    the record and proper analysis. Accordingly, IT IS HEREBY ORDERED:

10          1.      The findings and recommendations dated August 10, 2020 (Doc. No. 25) are

11                  ADOPTED IN FULL;

12          2.      The clauses governing amendment and termination are severed from the Dispute

13                  Resolution Program;

14          3.      Halliburton’s motion to compel arbitration (Doc. No. 10) is GRANTED;

15          4.      The matter is STAYED to allow for the completion of arbitration;

16          5.      Within 120 days, and every 120 days thereafter, counsel SHALL file a joint status

17                  report;

18          6.      Within 10 days of the determination by the arbitrator, counsel SHALL file a joint status

19                  report; and

20          7.      The court hereby retains jurisdiction to confirm the arbitration award and enter judgment

21                  for the purpose of enforcement.

22
     IT IS SO ORDERED.
23
24      Dated:     September 17, 2020
                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                        2
